DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The corresponding structure described in the specification as performing the claimed function is a plurality of force applicators distributed along a length of the die and the punch and sequentially operable to apply a force that sequentially bends the die and the punch (FIG. 9 of the specification and claims 4, 10 and 18).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-10, 12-18 and 20 are rejected under 35 U.S.C. 35 U.S.C. §102(a)(1) as being anticipated by Lee et al. (U.S. Patent Application Publication No. 2006/0231981 A1, cited in IDS submitted August 5, 2019).
Regarding claim 1, Lee discloses an apparatus for forming a hat stiffener contoured along its length (FIG. 13D, [0059] of Lee, composite material charge #14 formed non-linear configuration along its length; [0039], [0059] of Lee, composite can be formed into a hat stringer), wherein the hat stiffener includes a pair of webs connecting a cap with a pair of flanges (FIGS. 13B-13C, formed charge #14 includes a pair of webs connecting a cap with a pair of flanges), comprising: a die adapted to have a composite charge placed thereon (FIGS. 13A-13C of Lee, first die #26 with composite charge #14 placed thereon), the die including first and second spaced apart die members defining a die cavity therebetween (FIGS. 13A-13C of Lee, first die #26 defines a slot between spaced apart portions #30, #32); a punch adapted to be driven into the die cavity after the composite charge is placed on the die cavity for forming the cap and the webs into a portion of the composite charge to form the hat stiffener (FIGS. 13A-13C, [0046] of Lee, second die #28 defines a contour that corresponds to contour of first die); a former configured to bend the die and the punch to form a contour into the hat stiffener after the hat stiffener has been formed (FIGS. 13D-13E, [0059] of Lee, first and second dies adjustable to define non-linear configurations; frame includes adjustable support devices each of which includes an actuator #25a that can extend and retract and actuation rod #25b); and a pressure plate adapted to compress a portion of the hat stiffener as the former is bending the die and the punch to form the contour into the hat stiffener (FIGS. 13A-13C, [0047] of Lee, pinch actuator #96 can be used to bias material of charge #14 into a slot in second die #28; flat upper surface of pinch actuator #96 is a plate or flat piece of material; alternatively FIGS. 13A-13C, [0057] of Lee, weight members #160 attached to second die 
Regarding claim 2, Lee discloses that the pressure plate is arranged to compress the cap against the punch (FIGS. 13A-13C, [0047] of Lee, pinch actuator #96 can be used to bias material of charge #14 into a slot in second die #28).
Regarding claim 3, Lee discloses that the pressure plate comprises a pair of pressure plates each arranged to compress one of the flanges against one of the die members (FIGS. 13A-13C, [0057] of Lee, weight members #160 attached to second die restrain flanges of charge #14 during forming).
Regarding claim 4, Lee discloses that the former includes a plurality of force applicators distributed along a length of the die and the punch and sequentially operable to apply a force that sequentially bends the die and the punch (FIG. 13D of Lee, actuators #25a).
Regarding claim 5, Lee discloses an apparatus for forming a hat stiffener contoured along its length (FIG. 13D, [0059] of Lee, composite material charge #14 formed non-linear configuration along its length; [0039], [0059] of Lee, charge can be formed into a hat stringer), wherein the hat stiffener includes a cap, a pair of flanges, and a pair of webs connecting the pair of flanges to the cap (FIGS. 13B-13C, formed charge #14 includes a pair of webs connecting a cap with a pair of flanges), comprising: a die adapted to have a composite charge placed thereon (FIGS. 13A-13C of Lee, first die #26 with composite charge #14 placed thereon), the die including first and second spaced apart die members defining a die cavity therebetween (FIGS. 13A-13C of Lee, first die #26 defines a slot between spaced apart portions #30, #32); a punch adapted to be driven into the die cavity after the composite charge is placed on the die cavity for forming the cap and the webs into a portion of the composite charge to form the hat stiffener (FIGS. 13A-13C, [0046] of Lee, second die #28 defines a contour that corresponds to contour of first die); a former configured to bend the die and the punch to form a contour into the 
Regarding claim 6, Lee discloses that the pressure plate is supported by a piston rod, wherein the piston rod is connected to a cylinder (FIGS. 13A-13C of Lee, pinch actuator #96 include rod and cylinder).
Regarding claim 7, Lee discloses that the pressure plate is configured to compress the cap between the pressure plate and the punch, wherein a first surface of the cap contacts the pressure plate and a second surface of the cap contacts the punch (FIGS. 13A-13C, [0047] of Lee, pinch actuator #96 can be used to bias material of charge #14 into a slot in second die #28).
Regarding claim 8, Lee discloses that the former is configured to bend the die and the punch to bend the hat stiffener into a contoured shape having an inside radius defined by the cap (FIG. 13D of Lee, actuators #25a configured to bend first and second dies to contour the formed charge).
Regarding claim 9, Lee discloses that the former is configured to bend the die and the punch to: initially form a first portion of the contour in an intermediate section of the hat stiffener; and form other portions of the contour in remaining sections of the stiffener after the first portion of the contour has been formed in the intermediate section ([0059] of Lee, actuators of former can selectively extend and retract; actuators could therefore be selectively extended and retracted to form a first portion of the contour in an intermediate section of the hat stiffener and form other portions of the contour in 
Regarding claim 10, Lee discloses that the former includes a plurality of force applicators distributed along a length of the die and the punch and sequentially operable to apply a force that sequentially bends the die and the punch (FIG. 13D of Lee, actuators #25a).
Regarding claim 12, Lee discloses that the apparatus further comprises a heating device configured to heat the composite charge to a temperature allowing the composite charge to be formed ([0063] of Lee, apparatus can include a heater for heating the charge).
Regarding claim 13, Lee discloses an apparatus for forming a hat stiffener contoured along its length (FIG. 13D, [0059] of Lee, composite material charge #14 formed into non-linear configuration along its length; [0039], [0059] of Lee, charge can be formed into a hat stringer), wherein the hat stiffener includes a cap, a pair of flanges, and a pair of webs connecting the pair of flanges to the cap (FIGS. 13B-13C, formed charge #14 includes a pair of webs connecting a cap with a pair of flanges), comprising: a die adapted to have a composite charge placed thereon thereon (FIGS. 13A-13C of Lee, first die #26 with composite charge #14 placed thereon), the die including first and second spaced apart die members defining a die cavity therebetween (FIGS. 13A-13C of Lee, first die #26 defines a slot between spaced apart portions #30, #32); a punch adapted to be driven into the die cavity after the composite charge is placed on the die cavity for forming the cap and the webs into a portion of the composite charge to form the hat stiffener (FIGS. 13A-13C, [0046] of Lee, second die #28 defines a contour that corresponds to contour of first die); a former configured to bend the die and the punch to form a contour into the hat stiffener after the hat stiffener has been formed (FIGS. 13D-13E, [0059] of Lee, first and second dies adjustable to define non-linear configurations; frame includes adjustable support devices each of which includes an actuator #25a that can extend and retract and actuation rod 
Regarding claim 14, Lee discloses that the pressure plate is supported by a piston rod, wherein the piston rod is connected to a cylinder (FIGS. 13A-13C, [0046] of Lee, second die #28 including weight members #160 connected to shafts #44 extended or retracted by actuator devices #46 such as hydraulic, pneumatic or electric actuators).
Regarding claim 15, Lee discloses that the pressure plate is configured to compress the portion of the flanges between the pressure plate and the die members (FIGS. 13A-13C, [0057] of Lee, weight members #160 attached to second die restrain flanges of charge #14 during forming by pressing charge against first die #26).
Regarding claim 16, Lee discloses that the former is configured to bend the die and the punch to bend the hat stiffener into a contoured shape having an inside radius defined by the flanges (FIG. 13D, [0059] of Lee, actuators #25a can extend and retract; extension of actuators on ends and retraction of actuators at center would result in a contoured stiffener having an inside radius defined by the flanges).
Regarding claim 17, Lee discloses that the former is configured to bend the die and the punch to: initially form a first portion of the contour in an intermediate section of the hat stiffener; and form other portions of the contour in remaining sections of the stiffener after the first portion of the contour has been formed in the intermediate section ([0059] of Lee, actuators of former can selectively extend and retract; actuators could therefore be selectively extended and retracted to form a first portion of the contour in an intermediate section of the hat stiffener and form other portions of the contour in 
Regarding claim 18, Lee discloses that the former includes a plurality of force applicators distributed along a length of the die and the punch and sequentially operable to apply a force that sequentially bends the die and the punch (FIG. 13D, [0059] of Lee, actuators #25a).
Regarding claim 20, Lee discloses that the apparatus further comprises a heating device configured to heat the composite charge to a temperature allowing the composite charge to be formed ([0063] of Lee, apparatus can include a heater for heating the charge).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10, 12-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of either or Sana et al. (U.S. Patent Application Publication No. 2004/0265536 A1, cited in IDS submitted August 5, 2019) or Donecker et al. (U.S. Patent No. 5,882,462, cited in IDS submitted August 5, 2019).
Regarding claim 1, Lee discloses an apparatus for forming a hat stiffener contoured along its length (FIG. 13D, [0059] of Lee, composite material charge #14 formed non-linear configuration along its length; [0039], [0059] of Lee, composite can be formed into a hat stringer), wherein the hat stiffener includes a pair of webs connecting a cap with a pair of flanges (FIGS. 13B-13C, formed charge #14 includes a pair of webs connecting a cap with a pair of flanges), comprising: a die adapted to have a composite charge placed thereon (FIGS. 13A-13C of Lee, first die #26 with composite charge #14 placed thereon), the die including first and second spaced apart die members defining a die cavity therebetween (FIGS. 13A-13C of Lee, first die #26 defines a slot between spaced apart portions #30, #32); a punch adapted to be driven into the die cavity after the composite charge is placed on the die cavity for forming the cap and the webs into a portion of the composite charge to form the hat stiffener (FIGS. 13A-13C, [0046] of Lee, second die #28 defines a contour that corresponds to contour of first die); 
Lee does not specifically disclose that the pinch actuator or the weight members are “pressure plates”.  However, as set forth above as set forth above with respect to the 35 U.S.C. §102(a)(1) rejection of claim 1, the flat upper surface of the pinch actuator #96 and the flat lower surfaces of weight members #160 can be considered plates or flat pieces of material.  Alternatively, Donecker and Sana each disclose the use of actuators comprising a plate member for applying pressure to a composite charge in composite forming processes (FIG. 2 of Donecker, end #8 of tool #7; FIGS. 9A-9C of Sana, stopper #6, side presses #4).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use actuators comprising a plate member as disclosed in Donecker or Sana in place of the pinch actuator #96 and the weight members #160 in the apparatus of Lee.  Moreover, as set forth in the MPEP, the rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art (MPEP § 2143 I B).  As evidenced by Lee, the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components.  In addition, as also 
Regarding claim 2, Lee discloses that the pressure plate is arranged to compress the cap against the punch (FIGS. 13A-13C, [0047] of Lee, pinch actuator #96 can be used to bias material of charge #14 into a slot in second die #28).
Regarding claim 3, Lee discloses that the pressure plate comprises a pair of pressure plates each arranged to compress one of the flanges against one of the die members (FIGS. 13A-13C, [0057] of Lee, weight members #160 attached to second die restrain flanges of charge #14 during forming).
Regarding claim 4, Lee discloses that the former includes a plurality of force applicators distributed along a length of the die and the punch and sequentially operable to apply a force that sequentially bends the die and the punch (FIG. 13D of Lee, actuators #25a).
Regarding claim 5, Lee discloses an apparatus for forming a hat stiffener contoured along its length (FIG. 13D, [0059] of Lee, composite material charge #14 formed non-linear configuration along its length; [0039], [0059] of Lee, charge can be formed into a hat stringer), wherein the hat stiffener includes a cap, a pair of flanges, and a pair of webs connecting the pair of flanges to the cap (FIGS. 13B-13C, formed charge #14 includes a pair of webs connecting a cap with a pair of flanges), comprising: a die adapted to have a composite charge placed thereon (FIGS. 13A-13C of Lee, first die #26 with composite charge #14 placed thereon), the die including first and second spaced apart die members defining a die cavity therebetween (FIGS. 13A-13C of Lee, first die #26 defines a slot between spaced apart portions #30, #32); a punch adapted to be driven into the die cavity after the composite charge is placed on the die cavity for forming the cap and the webs into a portion of the composite charge to form the hat stiffener (FIGS. 13A-13C, [0046] of Lee, second die #28 defines a contour that corresponds to contour of first die); a former configured to bend the die and the punch to form a contour into the 
Lee does not specifically disclose that the pinch actuator is a “pressure plate”.  However, as set forth above as set forth above with respect to the 35 U.S.C. §102(a)(1) rejection of claim 5, the flat upper surface of the pinch actuator #96 can be considered a plate or flat piece of material.  Alternatively, Donecker and Sana each disclose the use of actuators comprising a plate member for applying pressure to a composite charge in a composite forming process (FIG. 2 of Donecker, end #8 of tool #7; FIGS. 9A-9C of Sana, stopper #6, side presses #4).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use actuators comprising a plate member as disclosed in Donecker or Sana in place of the pinch actuator #96 in the apparatus of Lee.  Moreover, as set forth in the MPEP, the rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art (MPEP § 2143 I B).  As evidenced by Lee, the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components.  In addition, as also evidenced by Donecker and Sana, the substituted components and their functions were known in the art.  One of ordinary skill in the art could also have substituted one known element for another, and the results of the substitution would have been predictable.
Regarding claim 6, Lee discloses that the pressure plate is supported by a piston rod, wherein the piston rod is connected to a cylinder (FIGS. 13A-13C of Lee, pinch actuator #96 include rod and cylinder).
Regarding claim 7, Lee discloses that the pressure plate is configured to compress the cap between the pressure plate and the punch, wherein a first surface of the cap contacts the pressure plate and a second surface of the cap contacts the punch (FIGS. 13A-13C, [0047] of Lee, pinch actuator #96 can be used to bias material of charge #14 into a slot in second die #28).
Regarding claim 8, Lee discloses that the former is configured to bend the die and the punch to bend the hat stiffener into a contoured shape having an inside radius defined by the cap (FIG. 13D of Lee, actuators #25a configured to bend first and second dies to contour the formed charge).
Regarding claim 9, Lee discloses that the former is configured to bend the die and the punch to: initially form a first portion of the contour in an intermediate section of the hat stiffener; and form other portions of the contour in remaining sections of the stiffener after the first portion of the contour has been formed in the intermediate section ([0059] of Lee, actuators of former can selectively extend and retract; actuators could therefore be selectively extended and retracted to form a first portion of the contour in an intermediate section of the hat stiffener and form other portions of the contour in remaining sections of the stiffener after the first portion of the contour has been formed in the intermediate section; the examiner notes that the claim is directed to an apparatus and not to a method of use).
Regarding claim 10, Lee discloses that the former includes a plurality of force applicators distributed along a length of the die and the punch and sequentially operable to apply a force that sequentially bends the die and the punch (FIG. 13D of Lee, actuators #25a).
Regarding claim 12, Lee discloses that the apparatus further comprises a heating device configured to heat the composite charge to a temperature allowing the composite charge to be formed ([0063] of Lee, apparatus can include a heater for heating the charge).
Regarding claim 13, Lee discloses an apparatus for forming a hat stiffener contoured along its length (FIG. 13D, [0059] of Lee, composite material charge #14 formed into non-linear configuration along its length; [0039], [0059] of Lee, charge can be formed into a hat stringer), wherein the hat stiffener includes a cap, a pair of flanges, and a pair of webs connecting the pair of flanges to the cap (FIGS. 13B-13C, formed charge #14 includes a pair of webs connecting a cap with a pair of flanges), comprising: a die adapted to have a composite charge placed thereon thereon (FIGS. 13A-13C of Lee, first die #26 with composite charge #14 placed thereon), the die including first and second spaced apart die members defining a die cavity therebetween (FIGS. 13A-13C of Lee, first die #26 defines a slot between spaced apart portions #30, #32); a punch adapted to be driven into the die cavity after the composite charge is placed on the die cavity for forming the cap and the webs into a portion of the composite charge to form the hat stiffener (FIGS. 13A-13C, [0046] of Lee, second die #28 defines a contour that corresponds to contour of first die); a former configured to bend the die and the punch to form a contour into the hat stiffener after the hat stiffener has been formed (FIGS. 13D-13E, [0059] of Lee, first and second dies adjustable to define non-linear configurations; frame includes adjustable support devices each of which includes an actuator #25a that can extend and retract and actuation rod #25b); and an actuator adapted to compress a portion of the flanges of the hat stiffener as the former is bending the die and the punch to form the contour into the hat stiffener (FIGS. 13A-13C, [0057] of Lee, weight members #160 attached to second die restrain flanges of charge #14 during forming; flat lower surfaces of weight members #160 are plates; [0059] of Lee, charge #14 can be formed in non-linear configuration by former in conjunction with forming of charge between first and second dies).
Lee does not specifically disclose that the weight members are “pressure plates”.  However, as set forth above as set forth above with respect to the 35 U.S.C. §102(a)(1) rejection of claim 13, the flat lower surfaces of weight members #160 can be considered plates or flat pieces of material.  Alternatively, Donecker and Sana each disclose the use of actuators comprising a plate member for applying pressure to a composite charge in composite forming processes (FIG. 2 of Donecker, end #8 of tool #7; FIGS. 9A-9C of Sana, stopper #6, side presses #4).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use actuators comprising a plate member as disclosed in Donecker or Sana in place of the weight members #160 in the apparatus of Lee.  Moreover, as set forth in the MPEP, the rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art (MPEP § 2143 I B).  As evidenced by Lee, the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components.  In addition, as also evidenced by Donecker and Sana, the substituted components and their functions were known in the art.  One of ordinary skill in the art could also have substituted one known element for another, and the results of the substitution would have been predictable.
Regarding claim 14, Lee discloses that the pressure plate is supported by a piston rod, wherein the piston rod is connected to a cylinder (FIGS. 13A-13C, [0046] of Lee, second die #28 including weight members #160 connected to shafts #44 extended or retracted by actuator devices #46 such as hydraulic, pneumatic or electric actuators).
Regarding claim 15, Lee discloses that the pressure plate is configured to compress the portion of the flanges between the pressure plate and the die members (FIGS. 13A-13C, [0057] of Lee, weight members #160 attached to second die restrain flanges of charge #14 during forming by pressing charge against first die #26).
Regarding claim 16, Lee discloses that the former is configured to bend the die and the punch to bend the hat stiffener into a contoured shape having an inside radius defined by the flanges (FIG. 13D, [0059] of Lee, actuators #25a can extend and retract; extension of actuators on ends and retraction of actuators at center would result in a contoured stiffener having an inside radius defined by the flanges).
Regarding claim 17, Lee discloses that the former is configured to bend the die and the punch to: initially form a first portion of the contour in an intermediate section of the hat stiffener; and form other portions of the contour in remaining sections of the stiffener after the first portion of the contour has been formed in the intermediate section ([0059] of Lee, actuators of former can selectively extend and retract; actuators could therefore be selectively extended and retracted to form a first portion of the contour in an intermediate section of the hat stiffener and form other portions of the contour in remaining sections of the stiffener after the first portion of the contour has been formed in the intermediate section; the examiner notes that the claim is directed to an apparatus and not to a method of use).
Regarding claim 18, Lee discloses that the former includes a plurality of force applicators distributed along a length of the die and the punch and sequentially operable to apply a force that sequentially bends the die and the punch (FIG. 13D, [0059] of Lee, actuators #25a).
Regarding claim 20, Lee discloses that the apparatus further comprises a heating device configured to heat the composite charge to a temperature allowing the composite charge to be formed ([0063] of Lee, apparatus can include a heater for heating the charge).
Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee alone or Lee in view of either of Donecker or Sana as set forth above with respect to claims 5 and 13, respectively, and further in view of Rotter et al. (U.S. Patent Application Publication No. 2013/0340928 A1, cited in IDS submitted August 5, 2019).
Regarding claims 11 and 19, Lee does not specifically disclose that the former comprises opposing sets of force applying motors.  Rather, Rotter discloses that the former comprises a single unopposed set of actuators that can extend and retract (FIG. 13D of Lee).  Rotter, however, discloses a contour changing mechanism for a die and punch mold for forming composite stiffeners which comprises opposing sets of force applying motors (FIG. 7, [0040] of Rotter, opposed power operated mechanisms such as cylinder actuators).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to substitute the contour changing mechanism of Rotter with that of the apparatus of Lee since Rotter teaches that such a contour changing mechanism was known for contouring composite stiffeners.  Moreover, as set forth in the MPEP, the rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art (MPEP § 2143 I B).  As evidenced by Lee, the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components.  In addition, as also evidenced by Rotter, the substituted components and their functions were known in the art.  One of ordinary skill in the art could also have substituted one known element for another, and the results of the substitution would have been predictable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560.  The examiner can normally be reached on M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARSON GROSS/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        
/CHRISTOPHER W. RAIMUND/
Examiner
Art Unit 1746